      Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 1 of 12



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
ROBERT HARTIGAN, on behalf of       )
himself and all others similarly    )
situated,                           )
                                    )
                    Plaintiff,      )
                                    )         Civil Action
v.                                  )         No. 20-10551-PBS
                                    )
MACY’S, INC.,                       )
                                    )
                    Defendant.      )
______________________________      )

                         MEMORANDUM AND ORDER

                            November 5, 2020

Saris, D.J.

                             INTRODUCTION

     This case is about a criminal cyberattack on the online

database   of   defendant   Macy’s,   Inc.   (“Macy’s”),    a   well-known

department store chain -- its second hacking in less than a year

and a half. Plaintiff Robert Hartigan (“Hartigan”) brings this

putative   class   action   against    Macy’s    alleging    unreasonable

interference with privacy in violation of M.G.L. c. 214, § 1B

(Count I), negligence (Count II), breach of contract (Count III),

unfair and deceptive business practices in violation of M.G.L. c.

93A, §2 (Count IV), and violation of M.G.L. c. 93H (Count V).

Macy’s moves to dismiss the action for lack of standing pursuant
      Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 2 of 12



to Fed. R. Civ. P. 12(b)(1) and for failure to state a claim

pursuant to Fed. R. Civ. P. 12(b)(6).

     After hearing, the Court ALLOWS Macy’s motion to dismiss

primarily on the ground of lack of standing.

                          FACTUAL BACKGROUND

     Except where stated, the following facts are alleged in the

First Amended Class Action Complaint and must be taken as true at

this stage. See Newman v. Lehman Bros. Holdings Inc., 901 F.3d 19,

25 (1st Cir. 2018). The Court may also consider additional evidence

in determining a motion to dismiss pursuant to Fed. P. Civ. P.

12(b)(1). Merlonghi v. United States, 620 F.3d 50, 54 (1st Cir.

2010) (citation omitted).

     On October 10, 2019, Hartigan, a resident of Massachusetts,

purchased items through Macy’s website with his VISA credit card.

He provided his home address, credit card information, and other

personal information to complete the purchase.

     Between October 7 and 15, 2019, hackers installed malware on

Macy’s website in order to access payment information of customers

who completed online purchases. The personal information obtained

included: (1) first and last names; (2) addresses; (3) phone

numbers;   (4)   email   addresses;       and   (5)   credit   card   numbers,

including expiration dates and security codes. A similar breach of

Macy’s data had occurred in May and June 2018. See Memorandum


                                      2
      Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 3 of 12



Opinion at 2, Carroll v. Macy’s Inc., No. 18-01060 (N.D. Ala. June

5, 2020).

     Macy’s    privacy       policy    states    it   “put   in   place   various

procedural, technical, and administrative measures to safeguard

the information [Macy’s] collect[s] and use[s].” Dkt. 19 at 38-

39. The policy also warned users that “no security safeguards or

standards are guaranteed to provide 100% security.” Id. at 39.

     On November 14, 2019, Macy’s sent a Breach Notification Letter

to Hartigan and other Macy’s customers about the data infringement.

The breach notice provided information regarding the known risks

of harm associated with data breaches, as well as steps that

customers could take to protect themselves from data infringement.

To address the heightened risk of personal identity theft, Macy’s

offered   Hartigan     one    year    of   complimentary     credit   monitoring

services.

     As   a   result   of     the     hack,    Hartigan   alleges   he    suffered

emotional distress, a breach of privacy, public disclosure of

private facts, and loss of time. To mitigate against the risk of

identity theft, Hartigan purchased data monitoring services from

LifeLock.

                                     DISCUSSION

     The primary issue is whether Hartigan has pled sufficient

injury-in-fact to establish standing. Macy’s argues that Hartigan


                                           3
      Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 4 of 12



has failed to do so because he has not alleged that he suffered

economic harm, that his immutable personal information like a

social security number has been misused, or that he faces imminent

risk of future identity theft. Hartigan disagrees, contending that

he has pled sufficient injury-in-fact based on his allegations

that he suffers from increased risk of identity theft, that he has

incurred costs to purchase credit monitoring services, and that he

lost the benefit of the bargain because            Macy’s breached its

contract with him.

     I.   Standing

     “The party invoking the jurisdiction of a federal court

carries the burden of proving its existence.” Murphy v. United

States, 45 F.3d 520, 522 (1st Cir. 1995) (citation omitted). In

analyzing whether a complaint states a basis for jurisdiction

under Rule 12(b)(1), the Court “must credit the plaintiff’s

well-[pleaded] factual allegations and draw all reasonable

inferences in the plaintiff’s favor.” Merlonghi, 620 F.3d at 54.

Standing is a jurisdictional issue properly challenged under

Rule 12(b)(1). See United States v. AVX Corp., 962 F.2d 108, 113

(1st Cir. 1992).

     To satisfy Article III standing, a plaintiff bears the burden

of establishing three elements: (1) that he has suffered an

“injury-in-fact” that is “concrete and particularized” and “actual



                                    4
      Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 5 of 12



or imminent”; (2) that the injury is “‘fairly traceable’ to the

actions of the defendant”; and (3) that the injury will likely be

redressed by a favorable decision. Bennett v. Spear, 520 U.S. 154,

167 (1997) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992)). Each element must be proved “with the manner and

degree of evidence required at the successive stages of the

litigation.” Id. at 167–68. The Supreme Court has held that a

plaintiff threatened with future injury has standing to sue if the

threatened   injury   is   “certainly    impending”    or   there      is   a

“substantial risk that the harm will occur.” See Clapper v. Amnesty

Int’l USA, 568 U.S. 398, 414, n. 5 (2013) (citation omitted).

     II.   Risk of Future Harm

     The First Circuit has developed a helpful framework for

considering whether an increased risk of future harm can constitute

sufficient injury-in-fact to satisfy the standing requirement. See

Kerin v. Titeflex Corp., 770 F.3d 978, 979–81 (1st Cir. 2014)

(product liability ligation involving the risk of a product being

vulnerable to failure after a lightning strike). It held that cases

alleging increased risk of future harm, “potentially involve two

injuries: (1) a possible future injury that may or may not happen

(i.e. the harm threatened); and (2) a present injury that is the

cost or inconvenience created by the increased risk of the first,

future injury (e.g., the cost of mitigation).” Id. at 981-982

(citation omitted). Urging Courts to act “cautiously,” it added


                                    5
       Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 6 of 12



that even if “one of the alleged injuries is present, satisfying

imminence, the injury may still be speculative.” Id. at 982.

      Pre-Clapper,      two   First   Circuit     cases   directly    addressed

whether risk of identity theft constitutes injury-in-fact. In the

first case, Anderson v. Hannaford Bros. Co., 659 F.3d 151 (1st

Cir. 2011), involving a theft of electronic data by sophisticated

thieves, the First Circuit found injury-in-fact where more than

1,800 fraudulent uses of customers’ stolen credit card information

had already occurred, and it reasonably appeared that all customers

who used credit or debit cards during the class period “were at

risk of unauthorized charges.” Id. at 164. The following year in

an   action   against    a    brokerage    firm   which   failed     to    protect

sensitive nonpublic personal information, the First Circuit held

that the plaintiff had not demonstrated injury-in-fact because

there was no allegation that the plaintiff’s “nonpublic personal

information has actually been accessed by an unauthorized user.”

Katz v. Pershing, LLC, 672 F.3d 64, 79 (1st Cir. 2012). The First

Circuit further held that the plaintiff’s purchase of identity

theft insurance and credit monitoring service to guard against the

“possibility,    remote       at   best,   that    her    nonpublic       personal

information might someday be pilfered” was insufficient because “a

purely theoretical possibility simply does not rise to the level

of a reasonably impending threat.” Id. at 79-80.




                                       6
      Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 7 of 12



      Circuit courts have taken different paths in analyzing the

risk of future harm in data breach cases. Recently, the D.C.

Circuit found a “substantial risk” of identity theft is plausibly

alleged when hacked data included sensitive personal information

such as social security numbers, birthdates, and credit card

numbers, even when there was no subsequent criminal activity. See

Attias v. Carefirst, Inc., 865 F.3d 620, 628 (D.C. Cir. 2017)

(finding a substantial risk of harm existed “simply by virtue of

the hack and the nature of the data that the plaintiffs allege was

taken”); see also Krottner v. Starbucks Corp., 628 F.3d 1139, 1143

(9th Cir. 2010) (finding standing where a stolen laptop contained

employees’ unencrypted social security numbers and other personal

information).

      Other courts have found injury-in-fact when the theft of

personal data was followed by criminal activity. See Remijas v.

Neiman Marcus Grp., LLC, 794 F.3d 688, 693–94 (7th Cir. 2015)

(plaintiff alleged 9,200 fraudulent uses of stolen credit card

information); Hutton v. Nat’l Bd. Of Examiners in Optometry, Inc.,

892 F.3d 613, 622 (4th Cir. 2018) (plaintiffs alleged fraudulent

use of stolen social security numbers to open new credit cards and

apply for credit); cf. In re Zappos.com, Inc., 888 F.3d 1020, 1027

(9th Cir. 2018) (finding standing where hackers stole sensitive

personal   information   and   some       hacked   customers   in   parallel

litigation suffered financial harm); Lewert v. P.F. Chang’s China


                                      7
       Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 8 of 12



Bistro, Inc., 819 F.3d 963, 967 (7th Cir. 2016) (finding standing

where plaintiff had fraudulent credit card charges made against

his account even though no financial harm was suffered because the

fraudulent charges were stopped by his bank).

       Three circuits have declined to find standing where there

were no allegations of criminal activity involving the stolen

information,    even    when    the     data    involved   deeply      personal

information like social security numbers. See In re SuperValu,

Inc., 870 F.3d 763, 768-70 (8th Cir. 2017) (holding no injury-in-

fact   where   stolen    information       included    names,   payment    card

numbers, expiration dates, card verification codes, and personal

identification numbers); Beck v. McDonald, 848 F.3d 262, 275 (4th

Cir. 2017) (holding that even where social security numbers and

other personal information were hacked, “the mere theft of these

items, without more, cannot confer Article III standing”); Reilly

v. Ceridian Corp., 664 F.3d 38, 40, 44, (3d Cir. 2011) (holding

that even where names, social security numbers, birth dates, and

bank accounts may have been exposed to a hacker, there was no

injury-in-fact because “no identifiable taking occurred; all that

is known is that a firewall was penetrated”).

       Here,   even    under   the    caselaw   most   generous   to   finding

standing, Hartigan has not alleged sufficient facts to support a

substantial risk of future harm for three reasons. First, there



                                       8
        Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 9 of 12



are no allegations of any fraudulent use or even attempted use of

the personal information to commit identify theft with respect to

any Macy’s customer whose credit information was stolen. Second,

the information stolen was not highly sensitive or immutable like

social security numbers. Third, immediate cancellation of a credit

card can effectively eliminate risk of credit card fraud in the

future. To be sure, even if the credit card is canceled, there is

still some risk of future harm involving identify theft (like use

of the customer’s name, email, and home address), but it is not

substantial and, at best, speculative.

     III. Actual Harm by Cost of Mitigation

     Alternatively, Hartigan has alleged actual harm because of

the cost of mitigation. In his view, one year of credit monitoring

is not    satisfactory    to protect      against   the risk of personal

identity theft, and so he purchased a product called LifeLock to

get better protection. The First Circuit has held that incurring

credit monitoring costs as a mitigation measure can constitute

injury-in-fact where plaintiffs’ credit card information has been

misused after a data breach. Anderson, 659 F.3d at 165. However,

“[w]here neither the plaintiff nor those similarly situated have

experienced fraudulent charges resulting from a theft or loss of

data,    the   purchase    of   credit    monitoring    services    may   be

unreasonable and not recoverable.” Id. at 165 n. 10; see also Katz,



                                      9
     Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 10 of 12



672 F.3d at 79 (holding that cost of identity theft insurance and

credit monitoring services did not constitute injury-in-fact where

there was no evidence of a data breach because “a possibility,

remote at best, that [plaintiffs’] nonpublic personal information

might someday be pilfered . . . simply does not rise to the level

of a reasonably impending threat”); Clapper, 568 U.S. at 416

(holding that a plaintiff “cannot manufacture standing merely by

inflicting harm on [himself] based on [his] fears of hypothetical

future harm that is not certainly impending”). Other circuits have

taken a similar approach. See Beck, 848 F.3d at 276 (holding no

injury-in-fact based on monitoring costs “incurred in response to

a speculative threat . . . of future identity theft”) (citation

omitted);   In   re   SuperValu,   Inc.,   870   F.3d   at   771   (“Because

plaintiffs have not alleged a substantial risk of future identity

theft, the time they spent protecting themselves against this

speculative threat cannot create an injury.” (citing Clapper, 568

U.S. at 415)).

     Here, although a data breach occurred, Hartigan alleges no

misuse of his or any class member’s data. Hartigan’s purchase of

credit monitoring services thus was not “premised on a reasonably

impending threat” and does not constitute injury-in-fact. See

Katz, 672 F.3d at 79. While it is certainly a hassle and annoying

to cancel a credit card and contact all accounts using that card




                                    10
       Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 11 of 12



for billing, there is no allegation of economic loss which flowed

from this inconvenience.

       IV.    Loss of the Benefit of the Bargain

       Finally, Hartigan argues that he suffered “loss of the benefit

of    the    bargain”    as    a   result     of      Macy’s    breach      of   contract.

Specifically, he says he did not receive what he paid $191.75 for.

The   breach    of   a    contractual       right       can    constitute        an   injury

sufficient to create standing. Katz, 672 F.3d at 72. Hartigan

alleges that Macy’s did not comply with its own rules or company

policy to protect its customers’ personal information.

       Macy’s    policy       states   that      Macy’s       “put   in    place      various

procedural, technical, and administrative measures to safeguard

the information [Macy’s] collect[s] and use[s],” and cautioned

that “no security safeguards or standards are guaranteed to provide

100% security.” Dkt. 19 at 38–39. The Court assumes, without

deciding, that the breach of a privacy policy at a company can

constitute a breach of contract in certain circumstances. See e.g.,

Carlsen v. GameStop, Inc., 833 F.3d 903, 909 (8th Cir. 2016)

(finding      injury-in-fact        based        on   breach     of       contract     where

plaintiff alleged that defendant deliberately shared plaintiff’s

information with Facebook, in violation of the privacy policy in

its contract).




                                            11
      Case 1:20-cv-10551-PBS Document 35 Filed 11/05/20 Page 12 of 12



      Even if Hartigan thus has standing under a “loss of the

benefit of the bargain” theory, however, this argument cannot

survive Macy’s motion to dismiss for failure to state a claim. See

Fed. R. Civ. P. 12(b)(6). Hartigan fails to allege specific facts

that plausibly support his claim that Macy’s breached its privacy

policy. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To

survive a [12(b)(6)] motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” (quoting Bell Atl. Corp.

v.   Twombly,   550   U.S.   544,   570     (2007)).   Because   Hartigan’s

conclusory assertion that Macy’s did not comply with its privacy

policy cannot meet Twombly’s plausibility standard, the Court

grants Macy’s motion to dismiss this claim on 12(b)(6) grounds.

See Twombly, 550 U.S. at 570.

                                    ORDER

      For the reasons stated above, Macy’s motion to dismiss (Dkt.

20) is ALLOWED with prejudice.



SO ORDERED.

                                    /s/ PATTI B. SARIS
                                    Hon. Patti B. Saris
                                    United States District Judge




                                     12
